1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON




3
                                                                   May 03, 2019
                                                                        SEAN F. MCAVOY, CLERK

4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                  No.   4:18-CR-06031-EFS-2

7                              Plaintiff,
                                                ORDER MODIFYING CONDITIONS
8                 v.                            OF RELEASE

9    SEAN BUCK,
                               Defendant.
10                                              U.S.P.O. Action Required

11

12         Before the Court, without oral argument, is Defendant Sean Buck’s Motion to

13   Modify Conditions of Pretrial Release (Unopposed), ECF No. 122, and related Motion

14   to Expedite, ECF No. 123. As part of his pretrial conditions, Special Condition #11

15   requires Defendant to be “restricted to his/her residence at all times except for:

16   attorney visits; court appearances; case-related matters; court-ordered obligations;

17   or other activities as pre-approved by the pretrial services office or supervising

18   officer, including but not limited to employment, religious services, medical

19   necessities, substance abuse testing or treatment, or mental health treatment.”

20   ECF No. 71. Defendant filed a motion to modify this condition to allow Defendant to

21   leave his home between 7:00 a.m. and 9:00 p.m. ECF No. 122. Defendant states this

22   modification would allow him to participate “even more vigorously” in a Narcotics




                                                                     Order— Page 1 of 3
1    Anonymous program. Id. He would also like the ability to work more shifts at his

2    new place of employment. Id.

3             Although Defendant has not been wholly compliant with his pretrial release

4    conditions, he has not had any substantial violations since he completed inpatient

5    treatment. ECF No. 122. He has also secured employment since participating in

6    treatment. Id. Further, counsel for the Government, Stephanie Van Marter, and U.S.

7    Probation Officer Hare do not object to this modification. Id. Accordingly, the Court

8    finds good cause to grant the Motion and modifies Special Condition #11 as outlined

9    below.

10            IT IS HEREBY ORDERED:

11            1.    Defendant Sean Buck’s Motion to Expedite, ECF No. 123, is

12                  GRANTED.

13            2.    Defendant Sean Buck’s Motion to Modify Conditions of Pretrial Release

14                  (Unopposed), ECF No. 122, is GRANTED.

15            3.    Special Condition #11 of Defendant’s pretrial release conditions

16                  SHALL BE MODIFIED as follows: “Defendant shall be restricted to

17                  his residence from 9:00 p.m. to 7:00 a.m. except for: attorney visits; court

18                  appearances; case-related matters; court-ordered obligations; or other

19                  activities as pre-approved by the Pretrial Services Officer or supervising

20                  officer, including but not limited to employment, religious services,

21                  medical necessities, substance abuse testing, or mental health

22                  treatment.”




                                                                          Order— Page 2 of 3
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide a copy to counsel for Defendant and the U.S. Probation Office.

3          DATED this 2nd      day of May 2019.

4
                                   s/Edward F. Shea
5                                   EDWARD F. SHEA
                            Senior United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                                                    Order— Page 3 of 3
